Per Curiam:

This was an action brought by Strait in the district court of Wyandotte county, to enjoin the collection of a special assessment levied to pay for the grading of a street. *247On February 23,1889, the district court denied the plaintiff’s application for a preliminary injunction; and to review this order plaintiff brings his petition in error. This case being identical with that of Wahlgren v. Kansas City, just decided, and for the reasons given in that opinion, the judgment of the court below must be affirmed.